DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasai et al. (US 2013/0120341).
As to Claim 12, Kasai et al. discloses A display device comprising: red, green, and blue pixels (para.0056); a scan line extending in a first direction (figs.2-4- scan lines 12 (horizontal direction); para.0054); data lines extending in a second direction intersecting the first direction (fig.2-4- data lines 14 (vertical direction)); a driving voltage line extending in the second direction (figs.3-4- potential line 16); 
storage capacitors disposed adjacent to one another in the second direction (figs.3-4- para.0075; each pixel circuit 110 include a storage capacitor 132), 
the storage capacitors including a first storage capacitor for a first pixel of the red, green, and blue pixels disposed adjacent to the scan line (figs.3-4- para.0075; first pixel circuit 110 (row 1, column 1) including OLED 130, and storage capacitor 132 adjacent to scan line 12),
a second storage capacitor for a second pixel of the red, green, and blue pixels disposed adjacent to the first storage capacitor in the second direction (figs.3-4- para.0075; second pixel circuit 110 (row 2, column 1) adjacent first pixel circuit 110, including OLED 130 and storage capacitor 132, adjacent to the first pixel circuit 110 (row 2, col 1) which includes first storage capacitor 132), and 
a third storage capacitor for a third pixel of the red, green, and blue pixels disposed adjacent to the second storage capacitor in the second direction (figs.3-4- para.0075; third pixel circuit 110 (row 3, column 1), including OLED 130 and storage capacitor 132, adjacent to the second pixel circuit 110 that includes second storage capacitor 132), 
wherein, in a plan view, the first, second, and third storage capacitors are arranged along a first imaginary line parallel to the second direction (fig.2-4- first, second and third pixel circuits 110 (row 1-3, column 1), are parallel to each other in the second direction (vertical direction)); and 
transistors electrically connected to the storage capacitors (fig.3-driving transistor 121; para.0077).  

As to Claim 16, Kasai et al. discloses wherein the transistors comprise a first driving transistor electrically connected to the first storage capacitor (Kasai-fig.3- driving transistor 121; para.0077), and the first storage capacitor comprises: a first electrode electrically connected to a gate electrode of the first driving transistor (Kasai-fig.3- para.0076; one end of storage capacitor 132 connected to gate of driving transistor 121); and a second electrode overlapping the first electrode (Kasai-fig.3- second end of storage capacitor 132 overlapping first end). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US 2013/0120341) in view of Lee et al. (US 2019/0189728).
As to Claim 1, Kasai et al. discloses A display device comprising: 
a light-emitting panel (fig.2- display unit 100) comprising a first light-emitting diode (fig.2-4; para.0054- first pixel circuit 110, (row 1, column 1), including OLED 130), a second light-emitting diode fig.2-4; para.0054, 0075; second pixel circuit 110, (row 2, column 1), including OLED 130), a third light-emitting diode (fig.2-4; para.0054, 0075;  third pixel circuit 110, (row 3, column 1), including OLED 130), and transistors (fig.3- para.0075; transistors 121-125),; and 
a color panel disposed on the light-emitting panel, the color panel comprising a first color area, a second color area, a third color area, and a light-shielding area, the first, second, and third color areas including different colors (para.0056, 0085-0086- a color filter corresponding to any one of RGB is superimposed on the cathode side of the OLED 130, each pixel circuit 110 includes a color filter for corresponding color),
wherein the light-emitting panel further comprises: a scan line extending in a first direction (figs.2-4- scan lines 12 (horizontal direction); para.0054); data lines extending in a second direction intersecting the first direction (fig.2-4- data lines 14 (vertical direction)); and 
storage capacitors disposed adjacent to one another in the second direction (figs.3-4- para.0075; each pixel circuit 110 include a storage capacitor 132), the storage capacitors including a first storage capacitor for the first light-emitting diode disposed adjacent to the scan line (figs.3-4- para.0075; first pixel circuit 110 (row 1, column 1) including OLED 130, and storage capacitor 132 adjacent to scan line 12), 
a second storage capacitor for the second light-emitting diode disposed adjacent to the first storage capacitor in the second direction (figs.3-4- para.0075; second pixel circuit 110 (row 2, column 1) adjacent first pixel circuit 110, including OLED 130 and storage capacitor 132, adjacent to the first pixel circuit 110 (row 2, col 1) which includes first storage capacitor 132), and
a third storage capacitor for the third light-emitting diode disposed adjacent to the second storage capacitor in the second direction (figs.3-4- para.0075; third pixel circuit 110 (row 3, column 1), including OLED 130 and storage capacitor 132, adjacent to the second pixel circuit 110 that includes second storage capacitor 132), and 
in a plan view, the first, second, and third storage capacitors are arranged along a first imaginary line parallel to the second direction (fig.2-4- first, second and third pixel circuits 110 (row 1-3, column 1), are parallel to each other in the second direction (vertical direction)).
Kasai et al. does not expressly disclose, but Lee et al. discloses: a color panel disposed on the light-emitting panel (fig.1-2B- para.0047- encapsulation member 300 performs encapsulation function and color conversion including color conversion members 308), the color panel comprising a first color area, a second color area, a third color area (fig.1-2B- oara,0052-0054, 0064; color conversion member 308 may include red, green, and blue color filters, and may overlap light emission regions R1 corresponding to each pixel), and a light-shielding area (fig.2-light shielding member 304), the first, second, and third color areas including different colors (para.0064).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasai et al., with the teachings of Lee et al., the motivation being to provide a display having reduced thickness and improved luminescent efficiency (para.0004-Lee).
As to Claim 3, Kasai et al. in view of Lee et al. disclose wherein the transistors comprise a first driving transistor electrically connected to the first storage capacitor (Kasai-fig.3- driving transistor 121; para.0077).  

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US 2013/0120341) in view of Lee et al. (US 2019/0189728), further in view of Kim et al. (US 2014/0291636).
As to Claim 4, Kasai et al. in view of Lee et al. disclose wherein the first storage capacitor comprises: a first electrode electrically connected to a gate electrode of the first driving transistor (Kasai-fig.3- para.0076; one end of storage capacitor 132 connected to gate of driving transistor 121); and a second electrode overlapping the first electrode (Kasai-fig.3- second end of storage capacitor 132 overlapping first end). 
Kasai et al. in view of Lee et al. do not expressly disclose, but Kim et al. discloses a storage capacitor comprising first electrode and second electrode (fig.4-5- storage capacitor Cst include a plurality of sub-storage capacitor electrodes, storage electrode 203 (first electrode) and storage electrodes 201,202,204 (second electrode); para.0073), where the second electrode comprising: a first sub-electrode disposed under the first electrode (fig.4-storage electrode 201,202 under storage electrode 203); and a second sub-electrode disposed over the first electrode and electrically connected to the first sub-electrode (fig.4-storage capacitor 204 over storage capacitor 203 and connected to storage capacitor 201, 202; para.0073).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of disclosed by Kasai et al. in view of Lee et al., by implementing a storage capacitor configured with a plurality of sub storage electrodes, as disclosed by Kim et al., the motivation being to provide switching elements with high speed response property and realize larger storage capacitance, thus enhancing the charge property of the data signal and the charge aperture ratio of the OLED.

As to Claim 5, Kasai et al. in view of Lee et al., do not expressly disclose, but Kim et al. discloses:  wherein the first light-emitting diode comprises a first pixel electrode electrically connected to the first storage capacitor (Kim-fig.1-2- OLED connected to storage capacitor Cst; para.0039). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of disclosed by Kasai et al. in view of Lee et al., with the teachings of Kim et al, the motivation being to control the OLED according to the data signal stored in the storage capacitor. 

As to Claim 6, Kasai et al. in view of Lee et al., as modified by Kim et al, disclose wherein the first pixel electrode overlaps the first storage capacitor (Kim-fig.2-3- sub storage electrodes of the storage capacitor are disposed within a pixel region).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US 2013/0120341) in view of Lee et al. (US 2019/0189728), further in view of Kim et al. (US 2014/0291636), and further in view of Chae et al. (US 2018/0088404).
As to Claim 7, Kasai et al. in view of Lee et al., as modified by Kim et al., disclose wherein the first color area of the color panel comprises: a first color converter overlapping the first light-emitting diode (Lee-fig.1-2B- oara,0052-0054, 0064; color conversion member 308 may include red, green, and blue color filters, and may overlap light emission regions R1 corresponding to each pixel). 
Kasai et al. in view of Lee et al., as modified by Kim et al., do not expressly disclose the first color converter comprising quantum dots for converting incident light into green light; and a green color filter overlapping the first color converter.  
Chae et al. discloses a first color converter overlapping the first light-emitting diode (fig.5- pixel area PA2, color conversion layer 140), the first color converter comprising quantum dots for converting incident light into green light (fg.4- PA2 emits green light; para.0054, 0066-0067,0084,0099,0123 ); and a green color filter overlapping the first color converter (fig.5- color filter 130b, upper color filter layer 150b; para.0132). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kasai et al. in view of Lee et al., as modified by Kim et al., with the teachings of Chae et al., the motivation being to provide color filter that emits color light that has a wavelength longer than that of the incident light and improve color reproduction.

Claim(s) 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US 2013/0120341) in view of Kim et al. (US 2014/0291636).
As to Claim 17, Kasai et al. does not expressly disclose wherein the second electrode comprises: a first sub-electrode disposed under the first electrode; and a second sub-electrode disposed over the first electrode and electrically connected to the first sub-electrode.  
Kim et al. discloses a storage capacitor comprising first electrode and second electrode (fig.4-5- storage capacitor Cst include a plurality of sub-storage capacitor electrodes, storage electrode 203 (first electrode) and storage electrodes 201,202,204 (second electrode); para.0073), wherein the second electrode comprises: a first sub-electrode disposed under the first electrode (fig.4-storage electrode 201,202 under storage electrode 203); and a second sub-electrode disposed over the first electrode and electrically connected to the first sub-electrode (fig.4-storage capacitor 204 over storage capacitor 203 and connected to storage capacitor 201, 202; para.0073).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasai et al. by implementing a storage capacitor configured with a plurality of sub storage electrodes, as disclosed by Kim et al., the motivation being to provide switching elements with high speed response property and realize larger storage capacitance, thus enhancing the charge property of the data signal and the charge aperture ratio of the OLED.

As to Claim 20, Kasai et al. does not expressly disclose wherein the green pixel overlaps the storage capacitors.  
Kim et al. discloses where a green subpixel includes a storage capacitor that comprises a plurality of sub storage capacitors (figs.1-5; para.0035, 0049,0073-0075). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee et al., with the teachings of Kim et al., the motivation being to realize larger storage capacitance, thus enhancing the charge property of the data signal and the charge aperture ratio of the OLED.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai et al. (US 2013/0120341) in view of Lee et al. (US 2021/0202643).
As to Claim 18, Kasai et al. does not expressly disclose, but Lee et al. discloses: a first light-emitting diode overlapping the first storage capacitor (fig.3-4- light emitting diode 160 overlapping storage capacitor 150).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kasai et al. with the teachings of Lee et al., the motivation being so that constant current may be supplied to the light emitting diode and reduce the power consumption.

As to Claim 19, Kasai et al. in view of Lee et al. disclose wherein the first light-emitting diode comprises a first pixel electrode electrically connected to the first storage capacitor (fig.4- pixel electrode 161 electrically connected to storage capacitor 150; para.00104-0106, 0109).

Allowable Subject Matter
Claims 8-11, 14-15, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 8 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest “wherein the light-emitting panel further comprises: a driving voltage line disposed at a first side of the first imaginary line, wherein the data lines includes a data line for the first light-emitting diode, a second data line for the second light-emitting diode, and a third data line for the third light-emitting diode, and the first, second, and third data lines are disposed at a second side of the first imaginary line, and the second side is opposite to the first side with respect to the first imaginary line, in combination with the other limitations in the claim.
Claim 14 is allowable over the prior art of record since the cited references taken alone or in combination do not teach or suggest a first switching transistor electrically connected to the scan line and a first data line of the data lines, the first switching transistor disposed adjacent to the first storage capacitor; a second switching transistor electrically connected to the scan line and a second data line of the data lines, the second switching transistor disposed adjacent to the second storage capacitor; and  a third switching transistor electrically connected to the scan line and a third data line of the data lines, the third switching transistor disposed adjacent to the third storage capacitor, in combination with the other limitations in the claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 have been considered but are moot because new grounds of rejection are applied as necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627